Citation Nr: 0326238	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement an effective date earlier than March 1, 2000, for 
the payment of dependency compensation for the veteran's 
spouse. 


WITNESS AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  The appellant is his wife and custodian. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  In 
February 2003, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Evidence of record on file at the time of its February 
1997 rating decision was sufficient to conclude that the 
appellant and the veteran were married at that time. 


CONCLUSION OF LAW

The criteria for an effective date of June 1, 1992, but no 
earlier, for the payment of dependency compensation for the 
veteran's spouse are met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002); 38 C.F.R. §§ 3.1, 3.31, 3.103, 3.109, 3.205, 
3.400, 3.401(b) (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Also, because the veteran's claim will be granted, 
no useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 



II.  Legal Criteria/Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2002).

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and a 
dependent child, provided that the disability is rated not 
less than 30 percent disabling.  38 U.S.C.A. § 1115.
 
The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  
38 U.S.C.A. § 5110(f).  The effective date of the award of 
any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such 
event if proof of such event is received by the Secretary 
within one year from the date of marriage, birth, or 
adoption.  38 U.S.C.A. § 5110(n).

Notwithstanding 38 U.S.C.A. § 5110, payment of monetary 
benefits based on original, reopened, or increased awards of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  The term "increased award" includes and 
an award based an added dependent.  38 C.F.R. § 3.31. 

With respect to the effective date for additional 
compensation or pension for dependents that the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date dependency arises; (3) effective date of the 
qualifying disability rating, provided evidence of dependency 
is received within one year of notification of such rating 
action; (4) date of commencement of veteran's award.  38 
C.F.R. § 3.401(b).  The date of claim for additional 
compensation for dependents is defined as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
one year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1) (2002).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  38 C.F.R. § 3.109. 

In the absence of conflicting information, proof of marriage 
that meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above legal criteria in mind, the facts will be 
briefly summarized.  The veteran filed a claim for service 
connection for several disabilities in June 1986.  At that 
time, he indicated that he had been married to the appellant 
since December 1985.  The claim was ultimately denied.  Some 
years later, service connection was ultimately granted for 
post-traumatic stress disorder, at a rating of 100 percent, 
effective from May 1992 by a February 1997 rating decision.  

Of record at the time of the February 1997 rating decision, 
and used as one of the bases for the grant of service 
connection, was a report from a January 1997 VA examination 
which indicated the veteran was married and had managed to 
stay with the "same wife."  The veteran's wife, as 
indicated, is the appellant, and has been the veteran's 
custodian for the purpose of receipt of VA benefits following 
a February 2000 rating decision which found the veteran to be 
incompetent.  A March 1997 letter informed the veteran of the 
award of service connection, and directed him to complete the 
enclosed VA Form 21-686c (Declaration of Status of 
Dependents).  The completed VA Form 21-686c was not received 
until February 2000, and a dependency award based for the 
veteran's spouse was ultimately granted effective from March 
1, 2000.  

As indicated, the veteran has been rated incompetent since 
February 2000 and has been awarded a 100 percent rating for 
his service connected post-traumatic stress disorder.  Thus, 
while the Board acknowledges that the Form 21-686c was not 
returned until February 2000, the veteran may well not have 
had the mental capacity to understand the contents of the 
March 1997 letter, which was addressed to him, and not his 
appellant/custodian.  In addition, as indicated above, the 
evidence of record at the time of the February 1997 rating 
decision, including the reports from a January 1997 VA 
examination, included sufficient information to reasonably 
conclude at that time that the veteran was married to the 
appellant.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992) (per curiam) (holding that VA has constructive notice 
of all records generated by and in the possession of VA).  A 
March 9, 2001, letter from the RO to the veteran's spouse, 
following a letter from her received on February 7, 2001, 
explained that, although the veteran's original application 
received on June 26, 1986, showed that he was married to her 
and that the marriage was not terminated by death or divorce, 
that claim was denied and no benefits were payable at that 
time.  The letter from the RO went on to note that no 
benefits were payable until service-connection was granted by 
rating decision dated February 20, 1997, and it was in March 
1997 that the 21-686c was sent to him by the RO so that 
additional benefits for his dependent(s) could be paid.  The 
RO added that it required a Declaration of Status of 
Dependents because the information on his original 
application was 12 years old and "we do not use dependency 
information that is more than one year old."  The Form 21-
686c, Declaration of Status of Dependents, was received more 
than a year later, as noted, in February 2002.

In short, given the unique circumstances of this case, 
including the veteran's incompetence, his now-service-
connected psychiatric disorder, and the indications in the 
record that the veteran was married at the time he filed his 
claim and had remained married since that time, affording all 
reasonable doubt, the Board concludes that an earlier 
effective date of June 1, 1992, is warranted for the payment 
of dependency compensation for the veteran's spouse.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 49.  No earlier effective date for 
such payments can be granted.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.  


ORDER

Entitlement to an effective date of June 1, 1992, for the 
payment of dependency compensation for the veteran's spouse 
is granted.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



